UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section240.14a-12 UNITED AMERICAN HEALTHCARE CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price of other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (sets forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY PROXY STATEMENT Subject to Completion, Dated November 3, 2011 UNITED AMERICAN HEALTHCARE CORPORATION , SUITE 1200 CHICAGO, ILLINOIS 60601 Dear Shareholder: We invite you to attend the Annual Meeting of Shareholders of United American Healthcare Corporation (the “Company”). The meeting will be held on Thursday, December 8, 2011 at the MGM Grand Hotel, 1777 Third Street, Detroit, Michigan at 10:30a.m., Eastern time. During the annual meeting, shareholders will have the opportunity to nominate candidates for election as director and to vote on director nominees and each item of business described in the enclosed notice of the annual meeting and accompanying proxy statement. Please refer to the attached notice and proxy statement for additional information regarding director nominations, each of the proposals and the annual meeting. Your Board of Directors (“Board”) and management look forward to greeting personally those shareholders who are able to attend. Among other matters, your Board is recommending that shareholders (1) elect the three director nominees of the Board on the enclosed proxy card and (2) approve a proposal to amend the Company’s Articles of Incorporation to increase the number of authorized shares of the Company’s common stock. It is important that your shares be represented and voted at the annual meeting, whether or not you plan to attend. You may vote in one of four ways as further described in the accompanying proxy statement and the proxy card: (1)via the telephone; (2)via the Internet; (3)by signing, dating and returning the enclosed proxy card; or (4)by casting your vote in person at the annual meeting. · OUR BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE ELECTION OF ALL OF THE BOARD’S DIRECTOR NOMINEES ON THE ENCLOSED PROXY CARD. · THE BOARD ALSO RECOMMENDS A VOTE FOR THE PROPOSAL TO AMEND THE COMPANY’S ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF THE COMPANY’S COMMON STOCK ON THE ENCLOSED PROXY CARD. · ADDITIONALLY, THE BOARD RECOMMENDS A VOTE FOR THE PROPOSAL TO RATIFY THE APPOINTMENT OF THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Please sign, date and returnthe enclosed proxy card in the postage-paid envelope provided. Only the latest dated proxy you submit will be counted. Sincerely, John M. Fife Chairman, President and Chief Executive Officer [November 14], 2011 If you have any questions or require any assistance with voting your shares, please contact: Broadridge Shareholders Call Toll-Free: Banks, Brokers and Other Nominees Call Collect: UNITED AMERICAN HEALTHCARE CORPORATION NOTICE OF ANNUAL MEETING OF SHAREHOLDERS DECEMBER 8, 2011 To the Shareholders of United American Healthcare Corporation: Notice is hereby given that the Annual Meeting of Shareholders of United American Healthcare Corporation will be held at the MGM Grand Hotel, 1777 Third Street, Detroit, Michigan at 10:30a.m., Eastern time, for the following purposes: Proposal 1 – To elect three directors for terms to expire at the 2014 annual meeting of shareholders, or until their respective successors are duly elected and qualified, from among the nominees described in the attached proxy statement and, if properly brought before the meeting, any nominees by shareholders; Proposal 2 – To amend the Company’s Articles of Incorporation to increase the number of authorized shares of the Company’s common stock from 15,000,000 shares to 150,000,000 shares; Proposal 3 – To ratify the appointment of UHY LLP as the Company’s independent registered public accounting firm for fiscal 2012; and To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. Your Board of Directors recommends a vote FOR the Board’s nominees for Proposal 1, FOR Proposal 2, and FOR Proposal 3. SHAREHOLDERS MAY NOMINATE DIRECTOR CANDIDATES FOLLOWING THE PROCEDURES (INCLUDING ADVANCE NOTICE TO THE COMPANY) DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT.The accompanying proxy statement contains additional information for your careful review. A copy of the Company’s annual report for fiscal 2011 is also enclosed. Shareholders of record of the Company’s common stock at the close of business on November 4, 2011 are entitled to receive notice of, and to vote at, the annual meeting and any adjournment or postponement thereof. Your vote is important. You may vote in one of four ways as further described in the accompanying proxy statement and the proxy card: (1)via the telephone; (2)via the Internet; (3)by signing, dating and returning the enclosed proxy card in the postage-paid envelope provided; or (4)by casting your vote in person at the annual meeting. By Order of the Board of Directors John M. Fife Chairman, President and Chief Executive Officer TABLE OF CONTENTS Page About the Meeting 1 Nomination of Director Candidates by Shareholders 6 Proposal 1 — Election of Directors 7 Proposal 2 — Amend Articles To Increase Number of Authorized Shares of Common Stock 8 Proposal 3 — Ratify Appointment of Independent Registered Public Accounting Firm 10 Corporate Governance Matters 11 Additional Information Cost of Proxy Solicitation 14 Shareholder Proposals and Nominations at Next Annual Meeting 14 Annual Report 14 Householding 14 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on December 8, 2011 UNITED AMERICAN HEALTHCARE CORPORATION , SUITE 1200 CHICAGO, ILLINOIS 60601 PRELIMINARY PROXY STATEMENT Subject to Completion, Dated November 3, 2011 ANNUAL MEETING OF SHAREHOLDERS The Board of Directors (the “Board”) of United American Healthcare Corporation (the “Company”) is soliciting proxies for use at the annual meeting of shareholders of the Company and any adjournment or postponement thereof. The annual meeting will be held at the MGM Grand Hotel, 1777 Third Street, Detroit, Michigan at 10:30a.m., Eastern time. The Company expects to first mail these proxy materials on or about November 14, 2011 to shareholders of record of the Company’s common stock (the “common stock”). All references in this proxy statement to fiscal 2011 or fiscal 2012 mean the fiscal years ended June30, 2011 and 2012, respectively. Shareholders are referred to the Company’s 2011 annual report accompanying this proxy statement for information about beneficial ownership of the Company’s securities, executive compensation, and other matters relevant to this proxy statement. ABOUT THE MEETING What is the purpose of the annual meeting of shareholders? At the annual meeting, shareholders will act upon the matters outlined in the accompanying Notice of Meeting, including: Proposal 1 – To elect three directors for terms to expire at the 2014 annual meeting of shareholders, or until their respective successors are duly elected and qualified, from among the nominees described in the attached proxy statement and, if properly brought before the meeting, any nominees by shareholders; Proposal 2 – To amend the Company’s Restated Articles of Incorporation (“Articles of Incorporation”) to increase the number of authorized shares of the Company’s common stock from 15,000,000 shares to 150,000,000 shares; and Proposal 3 – To ratify the appointment of UHY LLP as the Company’s independent registered public accounting firm for fiscal 2012. In addition, management will report on the performance of the Company and will respond to questions from shareholders. The Company expects that representatives of UHY LLP will be present at the annual meeting and will be available to respond to questions. Such representatives will also have an opportunity to make a statement. What are the Board’s recommendations? Currently the Board of Directors (the “Board”) consists of: John M. Fife, who is the Chairman of the Board, President, Chief Executive Officer and largest shareholder of the Company, whose term expires at the 2011 annual meeting; Darrel W. Francis, Tom A. Goss and Emmett S. Moten, Jr., whose terms expire in 2012; and Herbert J. Bellucci, Ronald E. Hall, Sr., Richard M. Brown, D.O., and William C. Brooks, whose terms expire in 2013. Three (3) directors will be elected or re-elected by the Company’s shareholders at the 2011 annual meeting for terms expiring in 2014 to fill the Board seats currently held by Mr. Fife and the Board seats left vacant when Bruce Galloway resigned on June 23, 2011 and when William C. Brooks resigned on November 1, 2011.On November 1, 2011, the Board appointed Mr. Brooks to fill the vacancy created when Grayson Beck resigned from the Board on September 6, 2011, for the remainder of Mr. Beck’s term, which expires in 2013. The Board has nominated three candidates for election as director for terms expiring at the 2014 annual meeting: John M. Fife; Karl Fife; and Scott Leece.For biographical information about these director nominees, see the section below on “Election of Directors.”The Board recommends that the Company’s shareholders vote FOR each of the Board’s three director nominees. 1 The Board recommends that shareholders vote as follows: Proposal 1 — FOR each of the Board’s nominees for election as director for terms to expire at the 2014 annual meeting of shareholders, or until their respective successors are duly elected and qualified, which nominees are John M. Fife, Karl Fife, and Scott Leece. Proposal 2 — FOR the amendment of the Company’s Articles of Incorporation to increase the number of authorized shares of the Company’s common stock from 15,000,000 shares to 150,000,000 shares. The reasons for the Board’s recommendation are described below in the section titled “Proposal 2 – Amendment of the Company’s Articles of Incorporation to Increase the Number of Authorized Shares of the Company’s Common Stock from 15,000,000 Shares to 150,000,000 Shares.” Proposal 3 — FOR the ratification of UHY LLP as the Company’s independent registered public accounting firm for fiscal 2010. Who is entitled to vote? Only record holders of common stock at the close of business on the record date of November 4, 2011 are entitled to receive notice of the annual meeting and to vote the common stock that they held on the record date. Each outstanding share of common stock is entitled to one vote on each matter to be voted upon at the annual meeting. For ten days prior to the annual meeting, a complete list of shareholders will be available during regular business hours at the Company’s principal executive office, 303 East Wacker Drive, Suite 1200, Chicago, Illinois 60601. The list will also be available at the annual meeting. A shareholder may examine the list for any legally valid purpose related to the annual meeting. What constitutes a quorum? The presence at the annual meeting, in person or by proxy, of the holders of a majority of the shares of common stock outstanding and entitled to vote on the record date will constitute a quorum for all purposes. As of the record date, [ • ] shares of common stock were outstanding. Proxies marked with abstentions or withhold votes will be counted as present in determining whether or not there is a quorum. What is the difference between holding common stock as a shareholder of record and a beneficial owner? Shareholders of Record. If your common stock is registered directly in your name with the Company’s transfer agent, Computershare Investor Services, LLC, you are considered the shareholder of record with respect to such common stock, and these proxy materials (including a proxy card) are being sent directly to you by the Company. As the shareholder of record, you have the right to grant your voting proxy directly to the Company as set forth on the proxy card, including through the enclosed proxy card, through the Internet or by telephone, or to vote in person at the annual meeting. Beneficial Owners. Many of the Company’s shareholders hold their common stock through a broker, bank or other nominee rather than directly in their own name. If your common stock is so held, you are considered the beneficial owner of such common stock, and these proxy materials (including a voting instruction card) are being forwarded to you by your broker, bank or nominee who is considered the shareholder of record with respect to such common stock. As the beneficial owner, you have the right to direct your broker, bank or nominee on how to vote and are also invited to attend the annual meeting. However, since you are not the shareholder of record, you may not vote the common stock in person at the annual meeting unless you obtain a proxy from your broker, bank or nominee and bring such proxy to the annual meeting. Your broker, bank or nominee has enclosed a voting instruction card for you to use in directing the broker, bank or nominee on how to vote the common stock. May I vote my shares in person at the annual meeting? Even if you plan to be present at the meeting, the Company encourages you to vote your common stock prior to the meeting. You will need to present photo identification, such as a driver’s license, and proof of United American Healthcare Corporation share ownership as of the record date when you arrive at the meeting. If you hold your shares through a bank, broker or other holder of record and you plan to attend the annual meeting, you must present proof of your ownership of United American Healthcare Corporation shares, such as a bank or brokerage account 2 statement, in order to be admitted to the meeting. No cameras, recording equipment, electronic devices, large bags, briefcases or packages will be permitted in the annual meeting. Shareholders of Record. If you are a shareholder of record and attend the annual meeting, you may deliver your completed proxy card or vote by ballot in person at the annual meeting. Beneficial Owners. If you hold your common stock through a broker, bank or other nominee and want to vote such common stock in person at the annual meeting, you must obtain a proxy from your broker, bank or other nominee giving you the power to vote such common stock. Can I vote my shares without attending the annual meeting? You may vote your shares in the election of directors only at the annual meeting.Director candidates will be nominated only at the annual meeting.The Company is not soliciting proxies for the election of any director. You may vote your shares, without attending the annual meeting, on Proposal 1, Proposal 2 and Proposal 3 described in this proxy statement, as follows. By Mail. You may vote by signing, dating and returning the enclosed proxy card or voting instruction card in the postage-paid envelope provided. By telephone or through the Internet. You may vote by telephone or through the Internet as indicated on your enclosed proxy card or voting instruction card. Can I change my vote after I return my proxy card or voting instruction card? Shareholders of Record. You may change your vote at any time before the proxy is exercised by filing with the Secretary of the Company either a notice revoking the proxy or a new proxy that is dated later than the proxy card. You may also change your vote through the Internet, by telephone or by taking action at the annual meeting, as set forth on the proxy card. If you attend the annual meeting, the individuals named as proxy holders in the enclosed proxy card will nevertheless have authority to vote your common stock in accordance with your instructions on the proxy card unless you properly file such revocation notice or new proxy. Beneficial Owners. If you hold your common stock through a bank, broker or other nominee, you should contact such person prior to the time such voting instructions are exercised. What does it mean if I receive more than one proxy card or voting instruction card? If you receive more than one proxy card or voting instruction card, it means that you have multiple accounts with banks, brokers, other nominees and/or the Company’s transfer agent. Please sign and deliver, or otherwise vote, each proxy card and voting instruction card that you receive. The Company recommends that you contact such persons to consolidate as many accounts as possible under the same name and address. What if I do not vote for some of the items listed on my proxy card or voting instruction card? Shareholders of Record. If you return your signed proxy card but do not provide voting instructions on certain matters, your shares will be voted in accordance with the recommendations of the Board on such matters. With respect to any matter not set forth on the proxy card that properly comes before the annual meeting, the proxy holders named in the proxy card will vote as the Board recommends or, if the Board gives no recommendation, in their own discretion. Beneficial Owners. If you hold your common stock in street name through a broker, bank or other nominee and do not return, or vote on all the matters set forth on, the voting instruction card, such nominee will determine if it has the discretionary authority to vote your common stock. Under applicable law, brokers have the discretion to vote on routine matters, such as the ratification of the appointment of the Company’s independent registered public accounting firm, but do not have discretion to vote on non-routine matters. “Broker non-votes” are shares held by a bank, broker or other nominee that are represented at the shareholder meeting, but with respect to which the bank, broker or other nominee is not instructed by the beneficial owner of such common stock to vote on the particular proposal and the broker does not have discretionary voting power on such proposal. Common stock subject to broker non-votes will be considered present at the meeting for purposes of 3 determining whether there is a quorum but the broker non-votes will not be considered votes cast with respect to such proposals. We urge you to provide instructions to your broker, bank or other nominee so that your votes may be counted for each item of business at the annual meeting. What vote is required to approve each item? Proposal 1 — Election of Directors.The Board has nominated three candidates for election of director for terms expiring at the 2014 annual meeting, as described below in the section titled “Election of Directors.”The Board recommends that the Company’s shareholders vote for each of these three director nominees: John M. Fife; Karl Fife; and Scott Leece.All elections of directors by stockholders are determined by a vote of a majority of the shares of the Company’s common stock that are present in person or represented by proxy and voting in such elections. Proposal 2 — Amendment of the Company’s Articles of Incorporation to Increase the Number of Authorized Shares of Common Stock. The affirmative vote of the holders of at least 66-2/3% of the outstanding shares of the Company’s common stock is required to amend the Company’s Articles of Incorporation to increase the number of authorized shares of common stock.Abstentions will have the same effect as votes against this proposal.The reasons for the Board’s recommendation that shareholders vote for Proposal 2 are described below in the section titled “Proposal 2 – Amendment of the Company’s Articles of Incorporation to Increase the Number of Authorized Shares of the Company’s Common Stock from 15,000,000 Shares to 150,000,000 Shares.” Proposal 3 — Ratification of Appointment of Independent Registered Public Accounting Firm. The affirmative vote of a majority of the votes cast at the annual meeting will be necessary to ratify the Finance and Audit Committee’s appointment of UHY LLP as the Company’s independent registered public accounting firm for fiscal 2012. Abstentions will not be counted as votes cast at the annual meeting and will have no effect on the result of the vote. Although shareholder ratification of the appointment is not required by law and is not binding on the Company, the Finance and Audit Committee will take the appointment under advisement if such appointment is not so ratified. Even if the shareholders ratify the appointment of UHY LLP, the Finance and Audit Committee may in its sole discretion terminate such engagement and direct the appointment of another independent registered public accounting firm at any time during the year, although it has no current intention to do so. Other Matters. If any other matter is properly submitted to the shareholders at the annual meeting, its adoption will generally require the affirmative vote of a majority of the votes cast at the annual meeting.The Board of Directors does not propose to conduct any business at the annual meeting other than as stated above. Who will count the votes? Mr. Robert Sullivan, the Chief Financial Officer and Treasurer of the Company, and Ms. Tina Saxton will tabulate the votes and act as the inspectors of election. How do I find out the voting results? Voting results will be announced after they are certified by the inspector of elections and will also be published by the Company in a Current Report on Form 8-K within four business days of the annual meeting. How can I access the Company’s proxy materials and annual report on Form10-K? As a holder of common stock, you should have received a copy of the fiscal 2011 annual report to shareholders (which includes the annual report on Form 10-K, excluding certain exhibits) together with this proxy statement. Such proxy materials are also available at www.uahc.com. The Company’s website, www.uahc.com, provides access, free of charge, to SEC reports as soon as reasonably practicable after the Company electronically files such reports with, or furnishes such reports to, the SEC, including proxy materials, Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to these reports. In addition, a copy of the Company’s Annual Report on Form 10-K for fiscal 2011 will be sent to any shareholder, without charge, upon written request sent to the Company’s executive office: United American Healthcare Corporation, 303 East Wacker Drive, Suite 1200, Chicago, Illinois 60601, Attention: Secretary.
